DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/26/2022 to claims 2, 3, 5, 9-11, 13, and 18-20 have been entered. Claims 6, 7, 12, 14, and 15 are canceled. Claims 22-25 have been added. Claims 1-3, 5, 8-11, 13, and 16-25 remain pending, of which claims 1-3, 8-11, 13, 16, 17, and 22-25 are being considered on their merits. Claims 18-21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments combined with the remarks on pages 9-12 of the reply are found persuasive, and the 35 U.S.C. § 112(b) rejections of record are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-11, 13, 16, 17, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See M.P.E.P. § 2163 for a review of the written description requirement. Particularly, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406
Claims 1, 8, 16, 17, and 22-25 recite generic non-natural N-sulfotransferase enzyme capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS. Claim 9 recites a specific non-natural N-sulfotransferase enzyme capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS comprising the motifs at unspecified positions of SEQ ID NO: 221-225 and wherein SEQ ID NO: 221 is mutated to SEQ ID NO: 226 and SEQ ID NO: 277 is mutated to SEQ ID NO: 278.  Claims 2, 5, 10, 11, and 13 depend from either claims 1 or 9 and recite various permutations/combinations of motifs within the claimed non-natural N-sulfotransferase enzyme. See Rosenberg et al. (US 2005/02255962 A1; provided in the IDS dated 11/10/2021) at ¶0003-0008 for a review of PAPS and aryl sulfate as a required substrate and co-factor for sulfotransferases that generate a heparosan end product. See p12684-5 of Kaysser et al. (The Journal of Biological Chemistry (2010), 285(17), p12684-12694) for a review of microbial  PAPS-independent aryl sulfate sulfotransferases (ASST’s) which appear to generate non-heparosan end products.

Xu (The Journal of Biological Chemistry (2007), 282(11), 8356-8367) teaches that mutations in two representative species of O-sulfotransferases that reduce PAPS binding also eliminates or greatly reduces sulfotransferase activity on CDSNS heparin substrates (Abstract; p8357-8, subheading “Determination of the Sulfotransferase Activity”; p8358-9, subheading “The PAPS-binding sites of HS-2OST and CS-2OST”).
Given the unpredictability set forth by Xu that mutations that reduce PAPS binding correlate to the elimination and/or reduction of sulfotransferase activity and that the prior art does not appear to teach non-natural N-sulfotransferase enzyme capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS, the existing knowledge in this field must be considered nascent and unpredictable particularly with respect to any structure-function correlation. See the factors set forth in Capon v. Eshhar 76 USPQ2d 1078 (Fed. Cir. 2005), such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and particularly the predictability of the aspect at issue as “The predictability or unpredictability of the science is relevant to deciding how much experimental support is required to adequately describe the scope of an invention”.

The original disclosure only supports a predictable structure-function correlation for non-natural N-sulfotransferase enzymes capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS for the full-length non-natural N-sulfotransferase enzymes, as set forth in claim 3 and as disclosed by the testing the mutated enzymes for catalytic activity in the presence of aryl sulfate as a sulfo group acceptor and the absence of PAPS (see Examples 2-6). For claims 1, 8, 16, 17, and 22-25, while a number of operable species are disclosed such a disclosure is not sufficient to be a representative number of species given the extremely large size of the genus and that any amino acid in any natural and functional N-sulfotransferase enzyme could be modified and any number of combinations of mutations is permitted to produce the function as claimed; for example, if the full length natural and functional N-sulfotransferase enzyme was about 300 amino acids (e.g. SEQ ID NO: 13, for an approximate and representative amino acid sequence length) and conservatively each position could be potentially mutated to any of the 20 common and naturally occurring amino acids, the scope of the claims therefore captures about 1 x 1049 possible structures (i.e. 30020) whereas the original disclosure only reasonably and predictably shows possession of about 63 species of enzymes capable of meeting the function of claims 1, 8, 16, 17, and 22. Regarding claims 2, 5, 9, 10, and 13 and the mutations of independent claim 9 incorporated into dependent claim 11, the claimed combinations of motifs are not further recited in the specification and so have not been tested for the functional property of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS, and so cannot be reasonably construed as setting forth a representative number of species that sets forth any predictable structure-function correlation as required under 35 U.S.C. § 112(a) given the lack of predictability in this art. 
While the subject matter of claim 11 lacking the mutations to NST of claim 9 and presented as an independent claim would likely comply with the written description requirement, the combination of motifs of claim 9 lack descriptive support for the reasons given above. Therefore, claim 11 lacks descriptive support as there is no evidence that the combination of the mutant NST enzymes of claim 11 combined with the mutant NST enzymes of claim 9 would still possess the functional property of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS.
For the reasons given above, claims 1, 2, 5, 8, 9-11, 13, 16, 17, and 22 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.



Response to Arguments
Applicant’s arguments on pages 12-17 of the reply have been fully considered but not found persuasive of error for the reasons given below.
	On pages 12-13 of the reply, Applicant alleges that the 35 U.S.C. § 112(a) rejection of record does not consider any person of ordinary skill in the art in the analysis. This is not found persuasive of error because citation of the prior art such as to set forth the existing knowledge in the particular field and the predictability of the technology necessarily sets forth what would (or would not) be recognized by a person of ordinary skill in the art to arrive at a prima facie case that the claims lack adequate written description. See M.P.E.P. § 2163 (II) (A).
	On pages 13-15 of the reply, Applicant alleges that a representative number of compounds are disclosed as to satisfy 35 U.S.C. § 112(a). This is not found persuasive of error because the arguments don’t address the unpredictability set forth by the cited prior art and particularly that mutations that would likely reduce PAPS binding would also likely eliminates or greatly reduce sulfotransferase activity. The disclosure as a whole empirically designs and tests the various NST mutants at Examples 1-6 without identifying any technical reason or structure-function relation between NST and the various mutations that might otherwise form a basis to extrapolate and clearly distinguish operable and non-operable NST mutants capable of forming an N-sulfated heparosan product without PAPS and with an aryl sulfate to a person of ordinary skill in the art. See M.P.E.P. § 2163 (II)(A)(3)(a)(ii).
	On pages 16-17 of the reply, Applicant alleges that the disclosure is sufficient to satisfy 35 U.S.C. §112(a) by disclosing the claimed combinations of motifs. This is not found persuasive as Applicant is only relying on the discloses polypeptide sequences themselves and does not adequately correlate these NST mutants to the claimed function capable of forming an N-sulfated heparosan product without PAPS and with an aryl sulfate and in view of the unpredictability of this art in view of Xu as cited. Particularly, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. See Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."

Conclusion
Claims 1, 2, 5, 8-11, 13, 16, 17, and 22-25 are rejected. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653